Citation Nr: 0727698	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  98-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  For the period prior to September 18, 2003, entitlement 
to an evaluation in excess of 30 percent for residuals of 
shell fragment wound, muscle group XIX. 

2.  For the period beginning September 18, 2003, entitlement 
to an evaluation in excess of 50 percent for residuals of 
shell fragment wound, muscle group XIX.  

3.  For the period prior to September 18, 2003, entitlement 
to an evaluation in excess of 40 percent for residuals of 
shell fragment wound, muscle group XVII. 

4.  For the period beginning September 18, 2003, entitlement 
to an evaluation in excess of 50 percent for residuals of 
shell fragment wound, muscle group XVII.

5.  Entitlement to an increased compensable evaluation for 
bilateral hearing loss.

6.  Entitlement to an earlier effective date for evaluation 
of hearing loss, currently noncompensable January 8, 1998.

7.  Entitlement to an earlier effective date for evaluation 
of scar, left buttock, currently 10 disabling from January 8, 
1998.  

8.  Entitlement to an earlier effective date than April 5, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

9.  For the period prior to April 5, 2002, entitlement to a 
rating in excess of 30 percent for psychiatric disability, 
formerly characterized as dysthymia.  

(The issue of whether attorney fees from past due from past-
due benefits calculated in the amount of $9,143.23 based on 
the May 5, 2005, rating decision were correctly calculated is 
addressed in a separate decision.).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  This case initially came before the Board of Veterans' 
Appeals (Board) by means of rating decisions by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran provided testimony before a member of the Board 
at a hearing in Montgomery, Alabama, in July 2000.  A 
transcript of that hearing is of record.

This appeal was last before the Board in October 2003.  At 
that time, the Board granted service connection for PTSD and 
remanded the issues of service connection for lower back 
disability and entitlement to an evaluation in excess of 30 
percent for residuals of shell fragment wound, muscle group 
XVII.  The RO granted service connection for lower back 
disability in a February 2007 rating decision.  Thus, this 
issue is no longer on appeal.


FINDINGS OF FACT

1.  For the period prior to September 18, 2003, the veteran's 
residuals of shell fragment wound, muscle group XIX, have 
been manifested by no more than a moderately severe muscle 
injury. 

2.  For the period beginning September 18, 2003, the 
veteran's residuals of shell fragment wound, muscle group 
XIX, have been manifested by no more than a severe muscle 
injury; there is no showing that this disorder alone has 
resulted in a marked interference with employment, and there 
is no indication that it has necessitated frequent periods of 
hospitalization.

3.  For the period prior to September 18, 2003, the veteran's 
residuals of shell fragment wound, muscle group XVII, have 
been manifested by no more than a moderately severe muscle 
injury.

4.  For the period beginning September 18, 2003, the 
veteran's residuals of shell fragment wound, muscle group 
XIX, have been manifested by no more than a severe muscle 
injury; there is no showing that this disorder alone has 
resulted in a marked interference with employment, and there 
is no indication that it has necessitated frequent periods of 
hospitalization.

5.  The bilateral hearing loss is manifested by no more than 
level VII hearing in the left ear and level I hearing in the 
right ear.  

6.  Claims of service connection for bilateral hearing loss 
and increased rating for residuals of shell fragment wound, 
muscle group XVII, were received January 8, 1998; this is the 
date that was subsequently assigned as the effective date for 
a grant of service connection for bilateral hearing loss and 
an award of compensation for scar, left buttocks, as a 
residual of shell fragment wound, muscle group XVII.  

7.  The RO was not in receipt or possession of any evidence 
prior to January 8, 1998 that can be construed as a claim of 
entitlement to service connection for bilateral hearing loss.

8.  It is not factually ascertainable that the veteran became 
entitled to a 10 percent evaluation for scar, left buttock 
prior to January 8, 1998.

9.  The veteran filed his initial claim of service connection 
for PTSD on April 5, 2002.   

10.  For the period prior to April 5, 2002, the veteran's 
psychiatric disability was exhibited by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  




CONCLUSIONS OF LAW

1.  For the period prior to September 18, 2003, the criteria 
for an increased rating in excess of 30 percent for residuals 
of shell fragment wound, muscle group XIX, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.55, 4.56, 4.73, Diagnostic Code 5319 (2006).

2.  For the period beginning September 18, 2003, the criteria 
for an increased rating in excess of 50 percent for residuals 
of shell fragment wound, muscle group XIX, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Code 5319 (2006).

3.  For the period prior to September 18, 2003, the criteria 
for an increased rating in excess of 40 percent for residuals 
of shell fragment wound, muscle group XVII, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.55, 4.56, 4.73, Diagnostic Code 5317 (2006).

4.  For the period beginning September 18, 2003, the criteria 
for an increased rating in excess of 50 percent for residuals 
of shell fragment wound, muscle group XVII, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.55, 4.56, 4.73, Diagnostic Code 5317 (2006).

5.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (2002); 
38 C.F.R. §§ 4.85, 4.86 and 4.87, Diagnostic Code 6200 
(2006).

6.  The criteria for an effective date prior to January 8, 
1998, for the grant of service connection for bilateral 
hearing loss, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

7.  The criteria for an effective date prior to January 8, 
1998, for the award of a 10 percent evaluation for scar, left 
buttock, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).

8.  The criteria for assigning an effective date prior to 
April 5, 2002 for the grant of service connection for PTSD 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).  

9.  For the period prior to April 5, 2002, the criteria for a 
rating in excess of 30 percent for psychiatric disability, 
formerly characterized as dysthymia, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.

In the present case, the veteran was provided with the notice 
required by the VCAA for his increased rating claims by 
letter dated in February 2004.  The veteran was also provided 
with the notice required by the VCAA for his earlier 
effective date claims by letter dated in March 2006.  These 
letters informed the veteran to send any pertinent evidence 
in his possession, informed him of the evidence required to 
substantiate the claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The specific criteria considered and reasons and 
bases for denial of the increased rating claims were provided 
by the RO in a February 2007 supplemental statement of the 
case.   For the denial of the earlier effective date claims, 
the specific criteria considered and reasons and bases for 
denial of the claims was provided in the February 2007 
statement of the case. These decision were issued to the 
veteran.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains service medical 
records, VA and private medical records, records from the 
Social Security Administration, articles about gunshot 
wounds, lay statement from the veteran's wife, and statements 
and testimony from the veteran in support of his claims.  In 
addition, the veteran was afforded a VA examinations in 1998, 
2002, and 2004, and failed to appear at an examination dated 
in 2006.  The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder.  Importantly, neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).



II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Residuals of Shell Fragment Wounds - Background

The veteran's service medical records show that in October 
1967, while on patrol in Vietnam, he was ambushed by the 
enemy and sustained a through-and-through gunshot wound of 
the right hemi-scrotum, through the membranous and bulbous 
urethra, through the rectum and left buttock.  His initial 
treatment consisted of extensive surgery, hours after the 
initial injury, including debridement of the wound, a supra- 
pubic cystotomy and a double barrel sigmoid colostomy.  The 
anterior wall of the rectum was also repaired.  After what 
was described as a "rather stormy postoperative course," he 
was transferred to the U.S. for further treatment.

Subsequent service hospitalization records show that in 
November 1967, the veteran developed an intestinal 
obstruction and a segment of ileum was removed with an end- 
to-end anastomosis.  In December 1967, he was allowed 
convalescent leave and did well for approximately ten days 
until he developed severe suprapubic pain which was 
determined to be due to a stone in the supra-pubic tube.  In 
January 1968, he was reevaluated after a 30 day convalescent 
leave.  At that time, rectal examination revealed granulation 
tissue within the rectal ampulla.  In February 1968, a 
cystourethrogram demonstrated a urethral stricture and an 
internal urethrotomy of the stricture were performed.  
Thereafter, it was the opinion of the urologist that the 
veteran's urinary status was normal and no further 
intervention was necessary.  In August 1968, a sigmoidoscopy 
and barium enema was performed and revealed a normal lower 
colon.  Later that month, the double barrel colostomy was 
closed and he had an unremarkable post-operative course.  By 
September 1968, the veteran was having normal bowel movements 
with an apparently normal defection reflex and normal urinary 
function.  Additionally, although he exhibited a degree of 
impotency during the early months of hospitalization, this 
function also returned to normal.  The diagnoses on discharge 
in September 1968 included gunshot wound, hemi-scrotum, 
right, bulbous urethra, rectum and left buttock; urethral- 
rectal fistula; bulbous urethral stricture; and obstruction, 
intestinal, small bowel, mechanical, ileum.

In March 1969, the veteran underwent physical examination for 
purposes of extension of his enlistment.  At that time, a 10- 
inch surgical scar was observed.  No other pertinent 
abnormalities were noted on physical examination.

In September 1969, the veteran filed a claim of service 
connection for residuals of a gunshot wound to the groin 
area.  By rating decision dated later that month, the RO 
granted service connection for the following disabilities: 
residuals of a shell fragment wound, muscle group XVII, 
moderately severe (40 percent); residuals of resection of the 
small intestine (zero percent); residuals of a urethral 
fissure (zero percent); residuals of an anal fissure (zero 
percent); and an abdominal scar (zero percent).  

By October 1970 rating decision, the RO apparently 
recharacterized the veteran's residuals of resection of the 
small intestine and an abdominal scar as residuals of a shell 
fragment wound of muscle group XIX, moderately severe, and 
assigned a 30 percent rating from June 5, 1969.  

The veteran filed a claim for increased rating for residuals 
of shell fragment wounds, muscle groups XVII and XIX on 
January 8, 1998.  In a May 1998 rating decision, the RO 
denied the veteran's claims and he appealed.  

In a December 2000 decision, the Board remanded the increased 
rating claim pertaining to muscle group XIX for further 
development.  The Board also denied an increased rating claim 
pertaining to muscle group XVII, but assigned a separate 10 
percent rating for scar, left buttock, as a residual of the 
shell fragment wound, muscle group XVII.  The veteran 
appealed the denial of the increased rating claim for muscle 
group XVII to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, the Court vacated the 
December 2000 Board decision denying the increased rating 
claim for muscle group XVII.  In October 2003, the Board 
remanded both increased rating claims for further 
development.  In a February 2007 rating decision, the RO 
increased the rating for muscle group XVII to 50 percent, 
effective September 18, 2003.  The RO also increased the 
rating for muscle group XIX to 50 percent disabling, 
effective September 18, 2003.  Therefore, the issues before 
the Board are: for the period prior to September 18, 2003, 
entitlement to an evaluation in excess of 30 percent for 
residuals of shell fragment wound, muscle group XIX; for the 
period beginning September 18, 2003, entitlement to an 
evaluation in excess of 50 percent for residuals of shell 
fragment wound, muscle group XIX; for the period prior to 
September 18, 2003, entitlement to an evaluation in excess of 
40 percent for residuals of shell fragment wound, muscle 
group XVII and; for the period prior to September 18, 2003, 
entitlement to an evaluation in excess of 50 percent for 
residuals of shell fragment wound, muscle group XVII.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d) (2006).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile;  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (2006).

Relevant evidence includes a VA examination dated in May 
1998.  Here, the physician noted that the entrance wound was 
on the right side of the scrotum and the exit wound was in 
the left buttock.  The veteran's complaints included pain in 
the left buttock radiating to the left lower extremity since 
a low back injury in October 1996.  He denied drainage or 
swelling from the area of the left buttock remote gunshot 
wound.  Physical examination revealed a 2 by 1.5 centimeter 
(cm) dimpled scar in the inferior aspect of the left buttock.  
It was slightly tender with deep pressure into the scar.  
There was no significant loss of underlying muscle tissue 
except for the 2 by 1.5 cm area of the scar.  The color of 
the scar was no different from that of surrounding skin.  
Examination of the scrotum revealed a very faint, 2 cm 
longitudinal scar in the anterior aspect of the right 
scrotum.  The right inguinal area was normal. Examination of 
the abdomen revealed surgical scars in the lower abdomen, but 
no tenderness, mass or palpable organs.  X-ray examination of 
the pelvis revealed a focal bony deformity and sclerotic 
changes on the right ileum around the sacroiliac joint 
related to old injury and post-surgical changes.  The 
diagnoses included remote gunshot wound involving the right 
side of the scrotum, abdominal cavity with exit wound in the 
left buttock, and muscle loss in the left buttock, secondary 
to the gunshot wound.

On VA examination dated in August 1998, the veteran reported 
pain in the right buttock and posterior iliac area for at 
least one year.  He indicated that, in July 1998, he had 
outpatient surgery on the right sacroiliac area to remove 
some bone from that area which was related to the previous 
surgery in which bone chips were taken from the iliac area to 
do his 1997 spinal fusion.  He indicated that he had 
continued pain in that area, as well as pain in the left 
abdomen, mostly adjacent to the umbilicus, at the site of his 
former colostomy.  He indicated that such pain had been 
present for the past week and was brought on by movements 
such as reaching across his body with his left arm and 
occasionally with defecation.  He stated that he had not 
consulted a physician for the problem, nor had he had any 
symptoms such as vomiting.  He also indicated that he took no 
pain medication other than Tylenol. 

On evaluation, a midline surgical scar was noted from the 
upper abdomen down to the suprapubic area.  In the suprapubic 
area there was a very deep suprapubic scar. The abdomen was 
soft and there was no tenderness, mass or palpable organ. 
Examination of the genital and rectal area was normal except 
for bilateral hydrocele.  The diagnoses included chronic pain 
at the site of previous right iliac bone donor graft for 
purposes of spinal fusion; persistent pain status post recent 
surgery in the right sacroiliac area for removal of bony 
exostosis, with significant functional loss due to pain; 
remote gunshot wound involving the right side of the scrotum, 
abdominal cavity with exit wound in the left buttock, and 
mild muscle loss in the left buttock secondary to gunshot 
wound. 

On VA examination dated in April 2002, the veteran described 
pain in the left gluteal area from where he had the exit 
wound; otherwise, he denied any history of problems in the 
scrotal area.  Regarding his resection of the intestine and 
abdominal scarring, he reported that he noticed some diarrhea 
at times for which he did not take any medications.  He 
denied constipation, nausea or vomiting, but reported that 
when he has bowel movements, "it hurts like hell."  
Otherwise, he does not have any other abdominal complaints.  

Evaluation showed that the veteran had a deep cicatrized scar 
in the left gluteal area, which was difficult to measure.  
This was reported as an exit wound.  The veteran reported 
that he noticed severe pain and tenderness in the area during 
long road trips.  The scar was noted to be tender and is 
adherent to the deeper structures.  The scar was depressed, 
but no ulceration of breakdown of the skin in this area.  
There was some underlying tissue loss.  There was no 
inflammation, edema or keloid formation.  Color of the scar 
was hyperpigmented compared to the rest of the skin.  The 
scar was disfiguring.  There was a small superficial scar in 
the right scrotum.  There was no history of damage to the 
testicles.  The testicles were normal in size and 
consistency.  The scar was nontender and not adherent to the 
deeper structures.  There was no disfigurement, ulceration or 
breakdown of the skin.  

A laparotomy scar in the abdomen, extending from the 
xiphisternum to the pubic symphysis, was noted.  The lower 
half of the scar was slightly tender to touch.  There was a 
left lower quadrant small scar noted from the previous 
colostomy.  There was another deep cicatrized scar noted in 
the hypostraic region, probably from the pervious suprapubic 
cystostomy site.  A small scar was noted in the right lower 
quadrant of the abdomen, from the previous drainage area.  
There was no muscle herniation noted in the abdominal wall 
muscles.  No incisional hernia noted.  

The physician opined that the veteran's left buttock injury 
was moderate to severe, based upon the clinical findings.  X-
ray findings did not reveal any arthritis or any retained 
fragments.  

A private medical statement from Dr. G. dated in September 
18, 2003 (and received the following month) revealed that the 
veteran had undergone at least 13 abdominal surgeries, 
including a lower bowel intestinal resection with a colostomy 
in place for over one year followed by an end to end 
anastomisis, in order to correct the numerous prolonged 
infections and complications caused by the gunshot wound.  
These multiple surgeries, according to Dr. G., caused large 
segments of his abdominal muscles (Group XIX) to be 
permanently atrophied and virtually useless.  He also had 
permanent atrophy of the Group XVII muscles in his left hip 
at the site of the bullet's exit. 

Clinical findings also revealed five scars on his abdomen due 
to multiple surgeries after the initial wound in service.  
One of these scars was superficial, poorly nourished, with 
repeated ulcerations.  Another was superficial and tender to 
palpation.  The two left buttock scars was superficial.  One 
was poorly nourished with repeated ulcerations and the other 
was tender to palpation.  The scrotum scars were superficial 
and tender to palpation, especially over the scar which was 
the result of a repair of a large right hydrocele, which 
resulted from the gunshot wound.  

The physician diagnosed chronic post traumatic abdominal pain 
primarily due to scar and adhesion formation and colon 
spasms, post traumatic abdominal wall muscle spasms and pain 
and severe anal spasms post surgery complicated by sitting, 
especially driving.  

A VA examination dated in December 2004 noted a long midline 
abdominal scar that went into his groin with a small indented 
area in the groin.  The scar was superficial with no 
adherence to underlying tissue.  The skin was normal with no 
keloid formation or breakdown.  The abdomen was soft.  No 
scarring was seen on either testicle; both testicles were 
normal.  There was an indented scar on the left buttock, but 
no adherence to underlying tissue.  No urethral stricture or 
anal fistula identified on evaluation.  

Muscle Group XIX

As noted above, the veteran was assigned a 30 percent rating 
prior to September 18, 2003, and a 50 percent rating from 
September 18, 2003, for this disability under 38 C.F.R. § 
4.73, Diagnostic Code 5319, for an injury to Muscle Group 
XIX.  This code concerns the muscles of the abdominal wall, 
such as the rectus abdominis, external oblique, internal 
oblique, transversalis, and quadratus lumborum.  The function 
of these muscles is support and compression of abdominal wall 
and lower thorax, flexion and lateral motions of the spine, 
and synergists in strong downward movements of the arm.  
Under Diagnostic Code 5319, a 30 percent rating is warranted 
for moderately severe muscle injury.  A 50 percent rating is 
warranted for a severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2006). 

Reviewing the history of the veteran's abdomen injury and the 
pertinent findings prior to September 18, 2003, the Board 
concludes that the muscle injury is properly evaluated as 
moderately severe.  Prior to September 18, 2003, the criteria 
for severe muscle disability are not shown as the evidence, 
specifically findings the VA examinations dated in May 1998, 
August 1998, and April 2002, does not demonstrate the 
presence of prolonged infection, sloughing of soft parts, 
intermuscular scarring, and positive evidence of loss of 
muscle strength.  There is no evidence of ragged scarring, 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area which would indicate a severe 
disability.  Likewise, there has been no demonstration that 
the veteran's muscles swell and harden abnormally in 
contraction, there is no X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile,  and there is no induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Thus, there is no basis for a higher evaluation 
under Code 5319 prior to September 18, 2003.  38 C.F.R. § 
4.73, Code 5319.  

The Board notes that the veteran is receiving the highest 
evaluation possible under the applicable Diagnostic Code, 50 
percent for a severe muscle injury, from September 18, 2003.  
As such, the Board will consider an extra schedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1) (2006).  However, 
there is no showing that this disorder alone has resulted in 
a marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization. While the veteran has at times required 
hospitalization for intestinal obstructions in the past, this 
has not occurred since his hospitalization for a total 
gastrectomy in 1995, prior to this appeal. Since that time, 
his symptomatology has been relatively stable, and generally 
described as mild.  Therefore, in the absence of evidence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

Muscle Group XVII

The veteran's shell fragment wound of the left buttocks 
(Muscle Group XVII) was rated as 40 percent disabling prior 
to September 18, 2003, and 50 percent disabling from 
September 18, 2003, under 38 C.F.R. § 4.73, Diagnostic Code 
5317, for an injury to Muscle Group XVII.  According to 
Diagnostic Code 5317, Muscle Group XVII includes those 
muscles responsible for extension of the hip, abduction of 
the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group (the gluteus 
maximus, the gluteus medius, and the gluteus minimus). A 40 
percent rating is assigned for moderately severe impairment, 
and a 50 percent rating is assigned for severe impairment. 38 
C.F.R. § 4.73, Diagnostic Code 5317.

Upon review, the Board finds that the veteran's shell 
fragment wound residuals of muscle group XVII fails to meet 
the requirements for a severe injury under 38 C.F.R. § 4.56 
prior to September 18, 2003, based on the nature of the 
original wound and symptomatology.  VA examinations performed 
in May 1998, August 1998, and April 2002 show no evidence of 
ragged scarring, loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area which would indicate a 
severe disability.  Likewise, there has been no demonstration 
that the veteran's muscles swell and harden abnormally in 
contraction, there is no X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile, and there is no induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  The April 2002 VA examination report noted a 
deep cicatrized tender scar, left buttock, with adhesion to 
structures; however, the physician characterized the 
functional loss as moderate to severe, which warrants only a 
40 percent rating under Diagnostic Code 5371.  Finally, the 
Board notes that there is no other evidence showing a severe 
impairment of function.  In sum, the Board finds that the 
evidence does not show impairment of muscle function 
sufficient to warrant an evaluation based on severe muscle 
injury under Code 5317 or 38 C.F.R. § 4.40, 4.45, 4.59 prior 
to September 18, 2003.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 40 percent for the service connected residuals of a shell 
fragment wound to muscle group XVII prior to September 18, 
2003.

As for other diagnostic criteria, the Board notes that the 
veteran was already awarded a separate 10 percent rating for 
scar, left buttock, effective January 8, 1998.  

Since September 18, 2003, the Board notes that the veteran 
has been receiving the highest evaluation possible under the 
applicable Diagnostic Code, 50 percent for a severe muscle 
injury.  As such, the Board will consider an extra schedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1) (2006).  However, 
there is no showing that this disorder alone has resulted in 
a marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization.  While the veteran has at times required 
hospitalization for treatment in the past, this occurred 
prior to this appeal. The most recent VA examination of 
record (December 2004) a well-healed shell fragment wound 
with no anal fistula or urethral stricture identified on 
evaluation.  The veteran failed to report to his scheduled VA 
examination dated in October 2006.  It is also not shown that 
the veteran's residuals of shell fragment wound, alone, has 
resulted in a marked interference with employment.  The Board 
notes that the veteran was employed for many years, despite 
having residuals of a shell fragment wound.  Therefore, in 
the absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

Hearing loss

Under the regulations, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  
38 C.F.R. § 4.85(b).  The puretone threshold average is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b).

Service connection was originally granted effective in 
January 1998.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Upon VA audiometric examination in April 1998, the veteran's 
puretone threshold average, in decibels, was 70 in the left 
ear and 45 in the right ear.  Maryland CNC speech 
discrimination testing revealed speech recognition ability of 
80 percent for the left ear and 96 for the right ear.  

On VA audiometric examination in November 2004, the veteran's 
puretone threshold average, in decibels, was 80 in the left 
ear and 38 in the right ear.  Maryland CNC speech 
discrimination testing revealed speech recognition ability of 
88 percent for the left ear and 100 for the right ear.  

Based on the April 1998 VA audiometric examination, the 
veteran has level I hearing in the right ear.  See 38 C.F.R. 
§ 4.85, Table VI.  In determining the numeric designation for 
the left ear, the Board notes that the puretone thresholds at 
each of the four specified frequencies is 55 decibels or 
more.  Therefore, it is necessary to determine which Table 
(VI or VIa) results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Under Table VI, the veteran has level IV hearing 
in the left ear.  Under Table VIa, the veteran has level VI 
hearing in the left ear.  Applying the relevant numeric 
designations to Table VII, the evaluation for hearing 
impairment is 0 percent.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Based on the November 2004 audiometric examination, the 
veteran has level I hearing in the right ear.  38 C.F.R. 
§ 4.85, Table VI.  As in April 1998, puretone thresholds at 
each of the four frequencies in the left ear were 55 or more 
and therefore, the left ear must be evaluated under both 
Table VI and Table VIa to determine which is most 
advantageous to the veteran.  See 38 C.F.R. § 4.86(a).  Under 
Table VI the veteran has level III hearing in his left ear.  
Under Table VIa, the veteran has level VII hearing in his 
left ear.  Thus, the evaluation for hearing impairment is 
still 0 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

At no time during the period of appeal has the hearing loss 
exhibited symptoms warranting a compensable evaluation.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the record 
does not contain any evidence of marked interference with 
employment or frequent hospitalizations due to the veteran's 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

Conclusion

The preponderance of the evidence is against the claims.  
Thus, the benefit-of-the-doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
  
III.  Effective Date

By way of background, the veteran filed a claim for service 
connection for bilateral hearing loss, received by the RO on 
January 8, 1998.  At the same time, the veteran filed a claim 
for increase evaluation for his service-connected shell 
fragment wound, muscle group XVII.  The RO denied both claims 
in a May 1998 rating decision and the veteran appealed.  In 
December 2000, the Board granted service connection for 
bilateral hearing loss and also granted a separate 10 percent 
rating for a scar of the left buttock, as a residual of a 
gunshot wound to muscle group XVII.  

In an April 2001 rating decision, the RO assigned a 
noncompensable rating for bilateral hearing loss, effective 
January 8, 1998.  The RO also assigned an effective date of 
January 8, 1998 for scar, left buttock.  The veteran 
appealed, contending that an effective date prior to January 
8, 1998 was warranted for the grant of service connection for 
bilateral hearing loss, and the grant of a separate 10 
percent disability evaluation for scar, left buttock, as a 
residual of shell fragment wound, muscle group XVII.  

Generally, the effective date of an evaluation and award of 
service connection, pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  An exception 
to that rule applies under circumstances where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within 1 year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2006); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2006).

Thus, in fixing an effective date for an award of service 
connection, VA must determine when the claim for service 
connection was received.  For cases involving increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2006).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

Bilateral Hearing Loss

The Board finds that the veteran did not submit any 
communication or action indicating an intent to claim service 
connection for bilateral hearing loss prior to January 8, 
1998.  The Board granted service connection for bilateral 
hearing loss in a December 2000 decision and the RO assigned 
an effective date of January 8, 1998.  

As no service connection claim for bilateral hearing loss was 
received prior to January 8, 1998, applicable law provides 
that the effective date of the grant of service connection 
for this claim cannot be earlier than January 8, 1998.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As a result, the 
claim for entitlement to an earlier effective date for the 
grant of service connection for bilateral hearing loss  must 
be denied.

Scar, Left Buttock

The Board also finds that the veteran did not submit any 
communication or action indicating an intent to claim 
increased evaluation for residuals of shell fragment wound, 
muscle group XVII.  The last rating decision addressing a 
claim involving residuals of shell fragment wound, muscle 
group XVII, was in March 1992.  There is no evidence of 
record showing an intent by the veteran to claim increased 
evaluation for this disability again until January 8, 1998.  
The Board granted a separate 10 percent evaluation for scar, 
left buttock, as a residual of shell fragment wound, muscle 
group XVII and the RO assigned an assigned an effective date 
of January 8, 1998.  Although the veteran never applied for 
this benefit, the RO assigned the effective date as the date 
of claim for increase evaluation for residuals of shell 
fragment wound, muscle group XVII.  

The Board finds that a separate compensable evaluation for 
scar, left buttocks, was not factually ascertainable prior to 
January 8, 1998.  Review of the evidence of record fails to 
show that the veteran's scar, left buttock was tender prior 
to a May 1998 VA examination report.  There are no pertinent 
medical records in the claims file from the one year period 
prior to the date of claim.   

Accordingly, there is no legal basis on which to grant an 
effective date earlier than January 8, 1998 for a separate 10 
percent evaluation for scar, left buttock, as a residual of 
shell fragment wound, muscle group XVII.  

As the preponderance of the evidence is against the veteran's 
earlier effective date claims, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).

PTSD

The Board finds that the veteran did not submit any 
communication or action indicating an intent to claim service 
connection for PTSD prior to April 5, 2002.  The Board 
granted service connection for PTSD in and the RO assigned an 
effective date of April 5, 2002.  

As no service connection claim for PTSD was received prior to 
April 5, 2002, applicable law provides that the effective 
date of the grant of service connection for this claim cannot 
be earlier than April 5, 2002.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  As a result, the claim for entitlement to an 
earlier effective date for the grant of service connection 
for PTSD must be denied.

Other Psychiatric Disability

By way of background, in an October 1970 rating decision, the 
RO granted service connection for depressive neurosis and 
assigned a 30 percent disability evaluation, effective July 
1, 1970.  The veteran filed a claim for increased evaluation 
on January 8, 1998.  In a May 1998 rating decision, the RO 
recharacterized the psychiatric disability as dysthymia, but 
denied the increased evaluation claim.  The veteran appealed 
the May 1998 rating decision.  In December 2000, the Board 
remanded the issue of entitlement to an increased evaluation 
for dysthymia due, in part, to the fact that the veteran 
testified in July 2000 that his disability had increased in 
severity since his last VA examination (April 1998).  

During the appeal, the veteran also filed a service 
connection claim for post-traumatic stress disorder (PTSD), 
received on April 5, 2002.  The RO denied this claim and the 
veteran subsequently appealed.  In October 2003, the Board 
granted service connection for PTSD.  In a May 2005 rating 
decision, the RO recharacterized the psychiatric disability 
from dysthymia to PTSD and also granted a 100 percent rating, 
effective April 5, 2002.  The veteran appealed the May 2005 
rating decision, claiming that he is entitled to a earlier 
effective date for a 100 percent disability evaluation for 
PTSD.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent rating is warranted for psychiatric disability 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted for psychiatric disability 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

In this case, the veteran served as a Marine rifleman in 
Vietnam and was awarded the Combat Action Ribbon.  He was 
wounded by enemy gunfire and, as noted above, is service-
connected for gunshot wound residuals.

On VA psychiatric examination in April 1998, the veteran 
indicated that he had constant thoughts of Vietnam and 
intense psychological stress when anyone spoke of Vietnam.  
He also reported difficulty around crowds and efforts to 
avoid conversations about Vietnam.  He stated that he had 
detached feelings and only a few friends.  He denied suicidal 
or homicidal ideation, as well as irritability or difficulty 
concentrating.  He indicated that he sometime had an 
exaggerated startle response.  The veteran stated that he was 
currently receiving no psychiatric treatment for post- 
traumatic stress disorder or depression and that he was 
currently unemployed due to his low back disability.  On 
examination, the veteran was casually dressed with a neat 
beard.  He was cooperative throughout the examination and was 
alert and oriented.  He exhibited good eye contact and there 
was no abnormal mood activity.  His speech was within normal 
limits.  His thought processes were logical, coherent, and 
the veteran showed no flight of ideas, no looseness of 
association.  He was able to focus, sustain, and shift 
attention.  Thought content was negative for auditory or 
visual hallucinations and there were no ideas of delusional 
thinking or of obsessions or compulsions.  His memory was 
intact and his insight and judgment were fair.  His mood was 
"okay" and his affect was within normal limits.  The 
diagnoses were dysthymia, generalized anxiety disorder with 
features of post-traumatic stress disorder.  

In a lay statement dated in July 2000, the veteran's wife 
indicated that the veteran was withdrawn, restless, quiet, 
and not wanting to leave the house.  He feared large crowds 
and was quick to get angry.  He also had a very serious 
nervous condition.  

The veteran testified in July 2000 that he has nightmares two 
to three times a week. (T. 32).  He has suicidal ideas.  (T. 
32).  He does not leave his house and avoids large crowds. 
(T. 33-34).  He has a good relationship with his children.  
(T. 36).  He is easily startled by unexpected loud noises.  
(T. 37-38).  He has two or three close friends that he sees 
once a week.  (T. 39-40).  

On April 5, 2002, the RO received a September 2000 report 
from W.P., M.D., a board certified psychiatrist.  Dr. P.'s 
report noted that he reviewed the veteran's medical records 
and examined the veteran.  During the evaluation, the veteran 
appeared ill at ease and somewhat depressed, but cooperative.  
He became increasingly anxious as he tried to recount his 
experiences in Vietnam, especially the incident when he was 
shot in the groin.  The veteran endorsed persistence of 
occasional passive suicidal ideation, extreme isolativeness, 
and spells of cognitive disturbance.  Dr. P. noted that the 
veteran had experienced exposure to gunfire, enemy attacks, 
and numerous dead bodies in Vietnam.  In particular, he was 
shot in the groin in an enemy ambush. The veteran became 
visibly agitated while recalling this incident.  Dr. P. 
stated that the veteran's medical records documented classic 
signs and symptoms of PTSD including recurrent flashbacks, 
avoidance of stimuli that would remind him of the traumatic 
event, paranoia, fear of others, sleep disturbances, social 
withdrawal, emotional numbing, hypervigilance, outbursts, 
auditory and visual pseudohallucinations, and suicidal 
thoughts.  On evaluation, he also demonstrated great 
difficulty focusing and maintaining his attention.  His 
thought processes, however, were generally coherent and 
relevant.  Hygiene and grooming were adequate.  Insight and 
judgment were intact.  His short and intermediate term memory 
were mildly impaired.  The veteran takes numerous, different 
kinds of medications such as Zoloft, Lorazepam, and 
Amitriptyline.  The diagnoses were chronic PTSD, generalized 
anxiety disorder, dysthymic disorder, and agoraphobia.  

According to Dr. P., the veteran's symptoms have caused 
clinically significant distress as well as severe impairment 
in his social, occupational and other areas of functioning.  
He suffers from a total occupational and social impairment 
due to his persistent flashbacks, nightmares, resulting 
fatigue, and difficulty concentration, performing tasks, and 
receiving, understanding, and following instructions.  

Review of the record shows that the RO assigned the 100 
percent rating based on the findings from Dr. P. in the 
September 2000 report, and determined that the evidence 
supported a finding of total occupational and social 
impairment.  The Board agrees with this conclusion.  The 
clinical findings from Dr. P. are competent as they are based 
on evaluation of the veteran and review of the records.  
These findings are also supported by the description of the 
veteran's condition as observed by the veteran's spouse.  
Since this record was received on April 5, 2002, it became 
factually ascertainable on that date that an increased rating 
was warranted.  

In the May 2005 rating decision, the RO assigned the 
effective date for the 100 percent rating as April 5, 2002, 
the date of claim for service connection for PTSD.  The 
veteran filed a claim for increased evaluation for his 
psychiatric disability on January 8, 1998, which was still 
pending before the Board.  The evidence in the record prior 
to April 5, 2002, including the 1998 VA examination report, 
did not reflect symptomatology warranting an evaluation 
greater than 30 percent.  For the period prior to April 5, 
2002, the veteran's psychiatric disability was exhibited by 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The veteran testified in July 2000 that he worked until 
October 1996 as a truck driver.  In October 1996 he injured 
his back on the job (T. 14-16).  Records from SSA indicate 
that he was disability benefits due to his back problems, 
effective October 1996.  There was no reference to mental 
impairment as a basis for receiving SSA disability benefits.  
The findings from the August 1998 VA examination report also 
do not support a conclusion that the veteran was totally 
disabled and unable to work due to his mental condition.  As 
such, a rating greater than 30 percent for the veteran's 
psychiatric disability, characterized as PTSD, is not 
warranted prior to April 5, 2002.  


ORDER

For the period prior to September 18, 2003, entitlement to an 
evaluation in excess of 30 percent for residuals of shell 
fragment wound, muscle group XIX, is denied. 

For the period beginning September 18, 2003, entitlement to 
an evaluation in excess of 50 percent for residuals of shell 
fragment wound, muscle group XIX, is denied.

For the period prior to September 18, 2003, entitlement to an 
evaluation in excess of 40 percent for residuals of shell 
fragment wound, muscle group XVII, is denied. 

For the period prior to September 18, 2003, entitlement to an 
evaluation in excess of 50 percent for residuals of shell 
fragment wound, muscle group XVII, is denied.

An increased rating for bilateral hearing loss is denied.  

Entitlement to an earlier effective date for evaluation of 
hearing loss, currently noncompensable January 8, 1998, is 
denied.

Entitlement to an earlier effective date for evaluation of 
scar, left buttock, currently 10 disabling from January 8, 
1998, is denied.  

An effective date earlier than April 5, 2002 for granting 
service connection for PTSD is denied.  

For the period prior to April 5, 2002, entitlement to a 
rating in excess of 30 percent for psychiatric disability, 
formerly characterized as dysthymia, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


